*542The Court oe Appeals,
[Rumsey, Ch. J.
Jones and Dennis, Judges.]
Reversed the decree of the court of chancery, and decreed that the appellee, by a good deed of bargain and sale duly executed, &c. convey to the appellant, and his heirs and assigns, all that tract of land called Norfolk, lying in the reserves of Harford county, the certificate of which was made out for Robert Moberry, by him assigned to the appellant, and is now in the land office, and all the estate, &e. of the said appellee, to any land included within the lines of the said certificate called Norfolk, and not included in an elder grant called Buchanan’s Deer Park; and that the appellant have, hold and enjoy, all the land within the lines of the said certificate called Norfolk, to him and his heirs, except, &c. free and clear of the said appellee and his heirs, Ac, and that the chancellor pass such order, &c.